Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 5/29/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-2, 4-5 and 7-8 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method for preparing double-layered bursting beads with milk tea flavor comprising: preparing an inner shell forming solution and an outer shell forming solutions solution for an inner shell and an outer shell of the double-layered bursting beads; preparing an inner core material solution and an outer core material solutions solution for the an inner core material and an outer core materials material of the double-layered bursting beads; preparing an inner shell curing solution and outer shell curing solutions solution for the inner shell and the outer shell of the double-layered bursting beads; adding the inner core material solution into the inner shell forming solution, incubating, and curing in the inner shell curing solution, followed by filtering to obtain inner bursting beads; adding the inner bursting beads and the outer core material solution into the outer shell forming solution, curing in the outer shell curing solution to obtain the double-layered bursting beads, wherein said preparing the inner shell forming solution comprises dissolving at least one alginate and at least one pectin gum in water; said preparing the outer shell forming solution comprises dissolving the at least one alginate and at least one gellan gum in water; said preparing the inner core material solution comprises dissolving and dispersing at least one of xanthan gum, pectin, locust beam gum, and milk powder in water to obtain a first mixture, dissolving at least one calcium lactate and at least one sugar in water to obtain a second mixture, mixing the second mixture with the first mixture homogenously; said preparing the outer core material solution comprises dissolving and dispersing at least one of pullulan polysaccharide, arabic gum, and guar gum in water to obtain a third mixture, dissolving at least one of calcium lactate, concentrated tea, and sucrose in water to obtain a fourth mixture, mixing the fourth mixture with the third mixture homogenously said preparing the inner shell curing solution comprises dispersing at least one calcium lactate and chitosan polysaccharide in water; and said preparing the outer shell curing solution comprises dispersing the at least one calcium lactate and the chitosan polysaccharide in water.
The closest prior art of Sun (CN 102640963) teaches a method, however, fails to teach the claimed method including wherein said preparing the inner shell forming solution comprises dissolving at least one alginate and at least one pectin gum in water; said preparing the outer shell forming solution comprises dissolving the at least one alginate and at least one gellan gum in water; said preparing the inner core material solution comprises dissolving and dispersing at least one of xanthan gum, pectin, locust beam gum, and milk powder in water to obtain a first mixture, dissolving at least one calcium lactate and at least one sugar in water to obtain a second mixture, mixing the second mixture with the first mixture homogenously; said preparing the outer core material solution comprises dissolving and dispersing at least one of pullulan polysaccharide, arabic gum, and guar gum in water to obtain a third mixture, dissolving at least one of calcium lactate, concentrated tea, and sucrose in water to obtain a fourth mixture, mixing the fourth mixture with the third mixture homogenously said preparing the inner shell curing solution comprises dispersing at least one calcium lactate and chitosan polysaccharide in water; and said preparing the outer shell curing solution comprises dispersing the at least one calcium lactate and the chitosan polysaccharide in water.
The other references of record do not teach or suggest the combined limitations not taught by Sun (CN 102640963).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
June 2, 2022